Citation Nr: 0831496	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  95-42 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1970 and from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied service connection for PTSD.

The veteran presented testimony at a video conference hearing 
in July 2004 before a Veterans Law Judge who is no longer at 
the Board.  The veteran was notified of his right to another 
Board hearing.  In a letter dated in March 2006, the veteran, 
through his attorney, stated that he did not want an 
additional hearing.

On December 28, 2004, the Board issued a decision which 
denied service connection for PTSD.  The veteran appealed the 
December 2004 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2004, VA 
and the appellant filed a Joint Motion to Vacate and Remand.  
By an Order dated in November 2005, the Court granted the 
Joint Motion, and the case was returned to the Board.

The Board remanded the case in April 2006 for further 
development.  The appeal is again REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C.


REMAND

The Board notes that some of the development requested in the 
April 2006 remand was completed.  However, further 
development of medical evidence and a medical opinion is 
needed.  38 C.F.R. § 3.159(c)(4).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

In the April 2006 remand the Board noted that at an October 
1997 VA examination the veteran related stressors that 
included the constant pressure of taking the troops to 
different areas and that the boat in the Mekong Delta was 
also like a sitting duck for the enemy artillery in the 
coast.  The examiner diagnosed chronic severe PTSD.  "I think 
this is a person that was exposed to death and serious injury 
and the response involved fear and helplessness."  A history 
of the USS Vancouver shows that the ship, to which the 
veteran reported on April 21, 1967, transported troops and 
after the disembarkation went back out to sea.  The ship also 
traveled to other countries and was involved in other 
maneuvers.  Although the veteran's vague account of the 
ship's activities varies from the official history of the USS 
Vancouver, the evidence shows that the veteran was on a ship 
that transported troops to various landing areas in Vietnam 
which he has claimed as a stressor.  However, as pointed out 
in the prior remand, it must be determined whether the 
claimed stressful event was of sufficient gravity to support 
a diagnosis of PTSD.  In addition, since the diagnosis of 
PTSD in 1997, medical evidence of record shows diagnoses of 
other psychiatric disorders and a history of PTSD.  

The previous remand instructions were that after requested 
development had been accomplished to the extent possible, the 
veteran was to be scheduled for a VA PTSD examination.  The 
RO was to specify any stressors that were determined to be 
established by the record, to include the prior verification 
of stressor information.  That would include the prior 
verification of the veteran's claim of a stressor due to 
having been on a ship that transported troops to various 
landing areas in Vietnam by the official history of the USS 
Vancouver.  Thus, as there was verification of one of the 
veteran's claimed stressors, the veteran was to be scheduled 
for a VA PTSD examination.  A review of the evidence does not 
show that was done.  Compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary.  
Thus, this case must be returned for further development.  
Stegall v. West, 11 Vet. App. 268 (1998).

In January 2008, the veteran stated that he had records at 
the VA facilities in Tuskegee and Atlanta.  In February 2008, 
the veteran requested that records from the Decatur VA 
Medical Center be obtained.  He also indicated that he had no 
more information or evidence to submit.  Thus, a remand is 
necessary to obtain the veteran's VA medical treatment 
records for his psychiatric disorder.  38 U.S.C.A. § 5103A(b) 
(VA is obligated to obtain relevant records that the claimant 
adequately identifies).   

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's treatment 
records from VA facilities in Decatur, 
Tuskegee, and Atlanta.

2.  Schedule the veteran for a VA PTSD 
examination.  Specify any stressors that 
are determined to be established by the 
record, to include the prior verification 
of stressor information of the veteran 
being on board a ship that transported 
troops to various landing areas in 
Vietnam.  Provide the examiner with a copy 
of the history of the USS Vancouver during 
the veteran's time stationed aboard that 
ship, with regard to the veteran's claimed 
stressor of taking troops to various 
landings in Vietnam and the ship being a 
sitting duck in the water.  The veteran 
reported April 21, 1967, to the USS 
Vancouver and apparently remained until 
October 1970.  The ship history provides 
an accurate description of the ship's 
transporting of troops and other duties 
during that period.  Instruct the examiner 
that only those verified events may be 
considered for the purpose of determining 
whether the appellant was exposed to one 
or more stressors in service.  Provide the 
claims file to the examiner for review and 
the examination report should note that 
review.  The examiner should provide the 
following opinions: 

a.  Is a diagnosis of PTSD warranted, 
in accordance with the criteria found 
in DSM-IV?  Please state whether or not 
each criterion for a diagnosis of PTSD 
is met.

b.  If a diagnosis of PTSD is 
warranted, please specify whether any 
alleged stressor verified by the RO to 
be corroborated by the record was 
sufficient to produce PTSD, and whether 
there is a link between the current 
PTSD and any verified inservice 
stressors. 

3.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the claim to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

